Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anatole et al. (US 2017/0343833) in view of Valeri et al. (US 2016/0167323).
Claim 1: Anatole et al. discloses a method of producing a lens unit (abstract). The method includes forming layers by 3D printing (¶¶ 106-107), the layers including a transmissive part (20; figs. 1, 3) and a light-shielding part (30; figs. 1, 3), the transmissive part being formed by discharging a transmissive material from a nozzle (¶¶ 106-107), the transmissive material allowing transmission of light, and the light-shielding part being formed by discharging a light-shielding material from a nozzle (¶¶ 106-107), the light-shielding material shielding light (¶¶ 41, 94-97); and stacking formed layers to form a lens from the transmissive material and form a barrel that surrounds and holds the lens from the light-shielding material (¶¶ 106-107).
Anatole et al. is silent as to whether the materials are discharged from one or two nozzles. However, Valeri et al. discloses a method of producing a lens unit including forming layers by 3D printing (¶ 12), the layers including different compositions and stacking formed layers to form the lens unit (¶ 12). As taught by Valeri et al., depositing a first composition with a first nozzle and a second composition et al. to effectively form a multi-component lens, as taught by Valeri et al.


    PNG
    media_image1.png
    673
    523
    media_image1.png
    Greyscale


Claim 2: Valeri et al. discloses a circular aperture that limits an amount of light passing through the lens from the light-shielding material (¶¶ 94-97).
Claim 6: Anatole et al. discloses a method of producing a lens unit (abstract). The method includes stacking layers, each of the layers being formed by 3D printing (¶¶ 106-107), and each of the layers including a transmissive part that allows transmission of light (fig. 1; 20) and a light-shielding part (fig. 1; 30), and a light-shielding part formed by discharging a light-shielding material that shields light (¶¶ 41, 94-97); forming a lens from the transparent part and forming a barrel integrally with the lens from the light-shielding material so that the barrel holds the lens (¶¶ 106-107, 113).
Anatole et al. is silent as to curing the materials with light. However, Valeri et al. discloses a method of producing a lens unit including forming layers by 3D printing (¶ 12), the layers including different compositions and stacking formed layers to form the lens unit (¶ 12). As taught by Valeri et al., curing by light is an effective method for curing layers (¶ 200). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included photo-initiators in the materials of Anatole et al. to effectively cure the layers with light.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anatole et al. (US 2017/0343833) in view of Valeri et al. (US 2016/0167323) and Lai et al. (CN 103529929; paragraph references to attached English language machine translation).
Claim 7: Anatole et al. discloses a method of producing a lens unit (abstract). The method includes forming layers by 3D printing (¶¶ 106-107), the layers including a transmissive part (20) and a light-shielding part (30), the transmissive part being formed by discharging a transmissive material from a nozzle (¶¶ 106-107), the transmissive material allowing transmission of light, and the light-shielding part being formed by discharging a light-shielding material from a nozzle (¶¶ 106-107), the light-
Anatole et al. is silent as to whether the materials are discharged from one or two nozzles. However, Valeri et al. discloses a method of producing a lens unit including forming layers by 3D printing (¶ 12), the layers including different compositions and stacking formed layers to form the lens unit (¶ 12). As taught by Valeri et al., depositing a first composition with a first nozzle and a second composition with a second nozzle is preferable and effectively forms a desired lens (¶ 248). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized two nozzles in the method of Anatole et al. to effectively form a multi-component lens, as taught by Valeri et al.
Anatole et al. discloses including electronic components, but is silent as to an image sensor. However, Lai et al. discloses lens units with an image sensor (¶ 12). As taught by Lai et al., including an image sensor allows for user gesture recognition (¶ 12). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included an image sensor in a focal position of the lens in order to recognize user gestures, as taught by Lai et al.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wolterink et al. (US 2017/0165931) in view of Valeri et al. (US 2016/0167323).
Claim 1: Wolterink et al. discloses a method of producing a lens unit (abstract). The method includes forming layers by 3D printing (figs. 4A-4B), the layers including a transmissive part (12, 14) and a light-shielding part (11, 13), the transmissive part being formed by discharging a transmissive material (¶ 46), the transmissive material allowing transmission of light, and the light-shielding part being formed by discharging a light-shielding material (¶ 46), the light-shielding material shielding light (¶¶ 46); and 
Wolterink et al. is silent as to nozzles. However, Valeri et al. discloses a method of producing a lens unit including forming layers by 3D printing (¶ 12), the layers including different compositions and stacking formed layers to form the lens unit (¶ 12). As taught by Valeri et al., depositing a first composition with a first nozzle and a second composition with a second nozzle is preferable and effectively forms a desired lens (¶ 248). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized two nozzles in the method of Wolterink et al. to effectively form a multi-component lens, as taught by Valeri et al.


    PNG
    media_image2.png
    668
    436
    media_image2.png
    Greyscale


Claims 2-3: Wolterink et al. discloses circular and flare apertures that limits an amount of light passing through the lens from the light-shielding material (¶¶ 52; fig. 9; 92).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolterink et al. (US 2017/0165931), as applied to claim 1 above, in view of Tessera (JP 2010-510542).
Tessera discloses a system provided with an optical laminate in which a plurality of transparent substrates (10, 20, 30) are layered, and a detector 50 that detects light that enters the optical laminate, wherein the external shape of the plurality of transparent substrates (10, 20, 30) and the external shape of the detector 50 are in similar shapes. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the features of Tessera in the method of Takada to effectively form a lens.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolterink et al. (US 2017/0165931), as applied to claim 1 above, in view of Fuji (JP 2006-91738).
Fuji discloses a system provided with a lens tube having a plurality of lenses wherein a transparent and flat cover plate is provided on the imaging subject side of the lens tube (¶ 19; figs. 2, 4). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the features of Fuji in the method of Wolterink et al. to effectively form a lens.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolterink et al. (US 2017/0165931).
Wolterink et al. discloses a method of producing a lens unit (abstract). The method includes stacking layers, each of the layers being formed by 3D printing (figs. 4A-4C), and each of the layers including a transmissive part that allows transmission of light (12, 14) and a light-shielding part (11, 13), and a light-shielding part formed by discharging a light-shielding material that shields light (¶ 46); forming a lens from the transparent part and forming a barrel with the lens from the light-shielding material so that the barrel holds the lens (figs. 4A-4C).
et al. is silent as to whether the barrel is integrally formed with the lens. However, the use of a one piece construction instead of the structure disclosed in Wolterink et al. would be merely a matter of obvious engineering choice. See, e.g., In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolterink et al. (US 2017/0165931) in view of Valeri et al. (US 2016/0167323) and Tessera (JP 2010-510542).
Wolterink et al. discloses a method of producing a lens unit (abstract). The method includes forming layers by 3D printing (figs. 4A-4B), the layers including a transmissive part (12, 14) and a light-shielding part (11, 13), the transmissive part being formed by discharging a transmissive material (¶ 46), the transmissive material allowing transmission of light, and the light-shielding part being formed by discharging a light-shielding material (¶ 46), the light-shielding material shielding light (¶¶ 46); and stacking formed layers to form a lens from the transmissive material and form a barrel that surrounds and holds the lens from the light-shielding material (¶ 46; fig. 4C).
Wolterink et al. is silent as to whether the materials are discharged from nozzles. However, Valeri et al. discloses a method of producing a lens unit including forming layers by 3D printing (¶ 12), the layers including different compositions and stacking formed layers to form the lens unit (¶ 12). As taught by Valeri et al., depositing a first composition with a first nozzle and a second composition with a second nozzle is preferable and effectively forms a desired lens (¶ 248). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized two nozzles in the method of Wolterink et al. to effectively form a multi-component lens, as taught by Valeri et al.
Wolterink et al. is silent as to an image sensor. However, Tessera discloses an optical laminate in which a plurality of transparent substrates (10, 20, 30) are layered, and a detector 50 that detects light that enters the optical laminate, wherein the external shape of the plurality of transparent substrates .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolterink et al. (US 2017/0165931) in view of Innotek (JP 2010-519881).
Innotek discloses a camera module having a lens assembly and a sensor assembly wherein a cover plate member is provided in order to adjust the focal point between the lens assembly and the sensor assembly (¶ 16; fig. 1, 3). ). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the features of Innotek in the method of Wolterink et al. to effectively form an image module.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754